DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
For clarity throughout the specification, reference characters 20a and 20b should refer to --upper side members-- and reference character 22a and 22b should refer to --lower side members-- to make reading the specification less confusing and easier to understand the invention.
Appropriate correction is required.
Claim Objections
Claims 1-9 are objected to because of the following informalities: 
To have clarity between the Specification and the Claims the following changes should be made:  
Throughout claim 1, “pair of side members” should be changed to --upper and lower side member--. See same deficiency in claim 9. 
Regarding claim 2, “side members” should be changed to –upper side members--.
Regarding claims 3, 4, 5 and 6 “pair of” should be deleted and “side members” should be --upper side members--.
Regarding claims 7 and 8, “pair of side members, and the pair of lower side members” should be changed to --upper and lower side members--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

         Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson Des. 149,830 S.
         Regarding claims 1, 3, 4 and 9, Nelson Des. 149,830 S discloses a vehicle frame structure as shown in the Figure.
Regarding 2, Nelson Des. 149830S discloses a vehicle frame structure but does not show wherein the height of the side members is higher than a seating surface of a seat in the vehicle.
Regarding claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the height of the side members of Nelson Des. 149,830 S  higher than a seating surface of a seat in the vehicle, as a matter of design choice.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The cited references show several other vehicle frame structures similar to that of the current invention. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612